Per Curiam. A motion has been made in this case to strike from the transcript of the record an instrument designated “a correct statement of facts of the proceedings had on the trial of said cause and a correct statement of such other proceedings in the case to be reviewed.” An examination of the document shows it does not conform to the statute. There is no certificate of the trial judge that it is a correct statement of facts appearing upon the trial and of the questions of law involved and of the decisions of the court thereon. We find in the record an order extending the time in which to file a stenographic report, hut none was filed. The motion is granted. Seehausen Wehrs & Co. v. Interstate S. & I. Co., 150 Ill. App. 179; Levy v. Frohlich & Co., 172 Ill. App. 170; Allen v. Roughan, 175 Ill. App. 380. A further motion is made that the writ of error be dismissed. We find no assignment of error which can be considered in the absence of a “stenographic report of the proceedings had at the trial,” or a “correct statement of the facts,” etc., as required by paragraph 6 of section 23 of the Municipal Court Act. The writ of error will therefore be dismissed. Writ of error dismissed.